Citation Nr: 1009639	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left arm nerve 
damage.  

2.  Entitlement to service connection for a disorder of the 
feet.  

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2007 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in September 2008.  A 
transcript of the hearing has been associated with the claims 
file.  


FINDINGS OF FACT

1.  Left arm nerve damage is not objectively shown. 

2.  A disorder of the feet is not objectively shown.

3.  The Veteran's nonservice-connected disabilities do not 
permanently preclude him from engaging in all forms of 
substantially gainful employment consistent with his age, 
education, and work experience.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by left arm nerve damage 
was not incurred or aggravated in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304 (2009).

2.  A chronic disability of the feet was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria for entitlement to a permanent and total 
disability rating for nonservice-connected pension purposes 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 
2002 & Supp 2009); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 
4.17 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The April 
2007 and March 2008 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  The letters also addressed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in November 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should 
submit to substantiate his claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims"); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant).

I.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. §§ 3.303, 3.304.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The Veteran asserts entitlement to service connection for 
left arm nerve damage and a disorder of the feet.  Having 
reviewed the evidence, the Board finds that service 
connection is not warranted.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A "pain alone" claim must fail when there is no sufficient 
showing that pain derives from an in-service disease or 
injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Stated differently, a claim fails if there is an 
absence of disability or an absence of disease or injury.  In 
this case, the Board finds that disability is not shown in 
regard to the feet or the left arm associated with nerve 
damage, and thus, service connection is not warranted for the 
claimed disorders on appeal.

At the hearing, the Veteran testified to having had had cold 
feet after extended exposure to the elements while serving on 
active duty in Germany, that he was treated and placed on bed 
rest for two days, and that he has had relevant symptoms ever 
since that time.  Transcript at 10-11 (Sept. 10, 2008).  In 
addition, he testified to having hit his left arm on a tank 
hatch during National Guard service at summer camp in 1978 or 
1979, that he went to sick call for treatment, and that he 
has had relevant symptoms, to include numbness in his 
fingers, ever since that time.  Id. at 6-7.  

The Board notes that service treatment records are negative 
for complaints or findings in regard to the left arm and 
feet.  The December 1969 separation examination report shows 
that the upper extremities and feet were normal.  

In addition, a June 1976 National Guard entrance examination 
report shows that the upper extremities and feet were normal 
and foot trouble was noted to be "Athletes."  National 
Guard periodic examination reports, dated in May 1985, August 
1989, July 1993 and February 1995, show that the upper 
extremities and feet were normal, and on the accompanying 
medical history to the July 1993 examination report and the 
February 1995 examination report, the Veteran denied having 
or having had a painful or trick shoulder or elbow and foot 
trouble.  The Board notes that while a profile of "T3" was 
assigned for physical stamina in the February 1995 
examination report, the examiner reported, "No current 
problems," and the April 1995 DA Form 3349 notes diastolic 
blood pressure was 90 or higher and that the Veteran smoked 
cigarettes.  

The November 2007 VA neurologic examiner reported that the 
Veteran had no neurologic deficits, and the November 2007 VA 
examination report for feet notes a normal right foot and 
normal left foot and complaints pertaining to the upper 
extremities were noted only in regard to the right forearm.  
In this case, the competent and probative evidence does not 
establish underlying disease or injury in association with 
the claimed disorders and absent competent evidence of 
disease or injury productive of disability, service 
connection is not warranted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).

To the extent that the November 2007 VA examination report 
for feet reflects complaints of tingling and a possible 
unspecified peripheral neuropathy in the feet was noted, the 
examiner referred such to neurology, and as noted, the 
November 2007 VA neurologic examination was normal.  A claim 
for service connection fails if there is an absence of 
disability or an absence of disease or injury.

The Board notes that in an October 2004 VA treatment record, 
complaints of upper extremity numbness were attributed to 
leaning on hard surfaces or nerve compression from an 
arthritic neck.  The Veteran is not service connected for a 
neck disorder.  In addition, an October 2005 VA record notes 
an intact neurologic examination and strength was 5/5 in the 
upper and lower extremities, bilaterally.  

In regard to the Veteran's assertions of continuity of 
symptomatology, the Board notes that the October 2007 VA 
general medical examination report reflects complaints of 
pain in the feet for several years, and, in the November 2007 
VA examination report for feet, foot symptoms were noted for 
two years, not since active service.  In addition, while the 
Veteran testified to hitting his left arm on a tank hatch in 
the 1970s, the October 2007 VA examination report notes a 
history of nerve damage to the left arm in the 1980s.  The 
Board notes that a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Further, while 
complaints of numbness and tingling in both arms were noted 
on VA examination in October 2007, the November 2007 VA 
examination reports note complaints only in regard to the 
right upper extremity.  Regardless, service records are 
negative for reference to disease or injury of the left arm 
or feet and in the absence of current disability at any time 
during the appeal period, service connection is not 
warranted.  

In regard to the Veteran's assertion in an August 2007 notice 
of disagreement to the effect that he had foot symptoms when 
he left Vietnam due to his feet having stayed wet on patrol, 
and asserted Vietnam service in correspondence received in 
May 2007, service records, to include his DD Form 214 and 
service treatment records, do not reflect service in Vietnam.  
In addition, in the March 2005 and February 2007 VA Form 21-
526, the Veteran specifically noted no Vietnam service.  The 
Board notes that an April 2007 Report of Contact reflects 
that the Veteran clarified that his contention was that his 
bilateral foot problems were due to cold injury.  Regardless, 
the competent and probative evidence does not establish 
current disability of the feet at any time during the 
relevant period, and thus, service connection is not 
warranted.  

A determination as to whether the Veteran has current 
disability related to service requires competent evidence.  
The Veteran is competent to report his symptoms, to include 
pain, foot symptoms, and that he hit his left arm on a tank 
hatch.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
United States Court of Appeals for the Federal Circuit stated 
that it had previously and explicitly rejected the view that 
competent medical evidence is required when the determinative 
issue in a claim for benefits involves either medical 
etiology or a medical diagnosis.  Instead, under section 
1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 
374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

In this case, the Board has accorded more probative value to 
the VA medical opinions to the effect that the Veteran's left 
arm and right and left foot are normal.  In so doing, the 
Board is able to conclude that a medical expert has applied 
valid medical principles and the opinions are based on 
reliable standards.  See Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  The examiners reviewed pertinent records and 
the opinions are based on objective findings and supported by 
the evidence, to include the contemporaneous service records, 
as well as VA treatment records.  

The preponderance of the evidence is against the claims of 
entitlement to service connection for left arm nerve damage 
and a disorder of the feet and there is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.  

II.  Nonservice-connected Pension

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  38 U.S.C.A. § 1521; see 
also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993).  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 (2009); see also Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992).

To be eligible for VA nonservice-connected pension, the 
evidence of record must demonstrate that the veteran is 
permanently and totally disabled from nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  For the purposes of pension benefits, a person 
shall be considered to be permanently and totally disabled if 
such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
disabled person, or has, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by VA to be of such a nature 
or extent as to justify a determination that persons with 
them are permanently and totally disabled.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 3.340(b), 4.15.  One way for a veteran 
to be considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test.  See 38 
U.S.C.A. § 1502(a); 38 C.F.R. § 4.15; Brown v. Derwinski, 2 
Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 
(1992).  To meet this test, the veteran must have the 
permanent loss of use of both hands or feet, or one hand and 
one foot, or the sight of both eyes, or be permanently 
helpless or permanently bedridden; or the permanent 
disabilities must be rated, singly or in combination, as 100 
percent.  The Veteran in this case does not meet any of these 
criteria.  The October 2007 VA examination notes that 
extraocular movements were intact, the November 2007 VA 
examination for feet notes that the right and left feet were 
normal and that the Veteran is able to walk as far as he 
needed to and to accomplish all necessary activities without 
difficulty, and the November 2007 neurologic examination was 
normal.  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  The percentage requirements of 38 C.F.R. § 
4.16 are as follows: if there is only one disability, this 
disability shall be ratable at 60 percent or more; if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployable by reason 
of his disabilities, age, occupational background and other 
related factors, a permanent and total disability rating for 
pension purposes may be assigned on an extraschedular basis.  
See 38 C.F.R. § 3.321(b) (2), 4.17(b).

In the May 2008 rating decision, the Veteran's nonservice-
connected disabilities are listed as feet problems, a heart 
disorder, gastroesophageal reflux disease, rash, bilateral 
arm pain and left arm nerve damage.  The combined evaluation 
for pension is noted to be 0 percent.  Thus, the Veteran 
fails to meet the disability requirements for nonservice-
connected pension based on the percentage standards.  

In this case, the competent and probative evidence does not 
establish that the Veteran is permanently and totally 
disabled from nonservice-connected disabilities.  The Board 
notes the Veteran's testimony to the effect that he was 
unable to maintain employment at a cotton gin due to the fact 
that he did not have enough strength in his hands to pull in 
the bale.  Transcript at 14.  In addition, while the November 
2007 VA general medical examination report notes that the 
Veteran had worked in a factory until it went out of business 
in 2002 and that he had been unemployed since that time due 
to pain in the arms and feet, it was noted that he had worked 
as an apartment handyman since the factory shut down.  The 
November 2007 VA examination for feet report notes that he 
was able to walk as far as necessary, was able to engage in 
all needed activities without difficulty, and the examiner 
noted no complaints of any functional deficit in regard to 
the feet or left arm with repetitive use.  

Therefore, the Veteran does not objectively warrant a 
permanent and total disability evaluation for pension 
purposes pursuant to 38 C.F.R. § 4.16.  In addition, the 
Veteran does not have disabilities, which would meet the 
"average person" test for permanent and total disability in 
that the competent evidence does not establish, and there has 
been no assertion that, he has permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or permanently helpless or permanently bedridden; or 
permanent disabilities rated, singly or in combination, as 
100 percent.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, 
4.16.

The Veteran is competent to report employment difficulties.  
As a layman, however, his opinion alone is not sufficient 
upon which to base a determination as to total and permanent 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the VA medical opinions.  In so doing, the Board is able to 
conclude that a medical expert has applied valid medical 
principles and the opinions are based on reliable standards.  
See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The 
Board notes that the examiners reviewed pertinent records and 
the opinions are based on objective findings and supported by 
VA treatment records.  

A permanent and total disability rating for nonservice-
connected pension purposes may still be granted on an 
extraschedular basis if the veteran is subjectively found to 
be unemployable by reason of his disabilities, age, 
background, and related factors.  In this case, the Board 
finds that extraschedular consideration is not warranted 
because the competent and probative evidence does not 
establish that the Veteran is unemployable.  The Board notes 
the Veteran's testimony to the effect that he was unable to 
maintain employment at a cotton gin due to the fact that he 
did not have enough strength in his hands to pull in the 
bale.  Transcript at 14.  In addition, while the November 
2007 VA general medical examination report notes that the 
Veteran had worked in a factory until it went out of business 
in 2002 and that he had been unemployed since that time due 
to pain in the arms and feet, it was noted that he has worked 
as an apartment handyman since the factory shut down.  In 
addition, the November 2007 VA examination report for feet 
report notes that he was able to walk as far as necessary and 
was able to engage in all needed activities without 
difficulty.  Thus, referral for extraschedular consideration 
is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for left arm nerve damage is denied.  

Service connection for a disorder of the feet is denied.  

Nonservice-connected pension is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


